UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


CONSOLIDATION COAL COMPANY,           
                       Petitioner,
                v.
JOSEPH E. ANGELILLI; DIRECTOR,                 No. 02-1644
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
                       Respondents.
                                      
               On Petition for Review of an Order
                 of the Benefits Review Board.
                          (01-751-BLA)

                 Submitted: December 10, 2002

                     Decided: January 9, 2003

 Before WILKINS, NIEMEYER, and GREGORY, Circuit Judges.



Reversed by unpublished per curiam opinion.


                           COUNSEL

William S. Mattingly, JACKSON & KELLY, P.L.L.C., Morgantown,
West Virginia, for Petitioner. Richard K. Wehner, WEHNER LAW
OFFICES, Kingwood, West Virginia, for Respondents.
2                  CONSOLIDATION COAL v. ANGELILLI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Consolidation Coal Company seeks review of the decision and
order of the Benefits Review Board affirming the administrative law
judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-
945 (2000). Because our review of the record discloses that the ALJ’s
decision is not supported by substantial evidence, we reverse the
award of benefits.

   We review decisions of the BRB to determine whether the BRB
properly found that the ALJ’s decision was supported by substantial
evidence and was in accordance with law. See Doss v. Director,
Office of Workers’ Compensation Programs, 53 F.3d 654, 658 (4th
Cir. 1995). In making this determination, we conduct an independent
review of the record in deciding whether the ALJ’s findings are sup-
ported by substantial evidence. See Dehue Coal Co. v. Ballard, 65
F.3d 1189, 1193 (4th Cir. 1995). Substantial evidence is more than a
scintilla, but only such evidence that a reasonable mind could accept
as adequate to support a conclusion. See Lane v. Union Carbide
Corp., 105 F.3d 166, 170 (4th Cir. 1997). Subject to the substantial
evidence requirement, the ALJ has the sole authority to make credi-
bility determinations and resolve inconsistencies or conflicts in the
evidence. See Grizzle v. Pickands Mather & Co., 994 F.2d 1093, 1096
(4th Cir. 1993). An ALJ, however, may rely only on a medical opin-
ion that constitutes a reasoned medical judgment. See Freeman
United Coal Mining Co. v. Cooper, 965 F.2d 443, 448 (7th Cir.
1992).

   To establish that he is entitled to black lung benefits in a case under
Part 718, a miner must prove: "(1) he has pneumoconiosis; (2) the
pneumoconiosis arose out of coal mine employment; (3) he has a
totally disabling respiratory or pulmonary condition; and (4) pneumo-
coniosis is a contributing cause to his total respiratory disability." Mil-
                  CONSOLIDATION COAL v. ANGELILLI                    3
burn Colliery Co. v. Hicks, 138 F.3d 524, 529 (4th Cir. 1998). The
parties stipulated that Angelilli is totally disabled by a pulmonary
impairment, but disagreed on whether Angelilli suffered from pneu-
moconiosis and on whether his impairment was caused by pneumoco-
niosis, Angelilli’s extensive smoking history, or a combination of
these two factors.

   A claimant may establish the existence of pneumoconiosis by
means of (1) chest x-rays; (2) biopsy or autopsy evidence; (3) invoca-
tion of the presumptions at 20 C.F.R. §§ 718.304 - 718.306; or (4)
medical opinion evidence. See 20 C.F.R. § 718.202(a) (2002). In find-
ings that are not challenged on appeal, the ALJ determined that
Angelilli failed to establish the existence of pneumoconiosis by x-ray
evidence, that there was no biopsy or autopsy evidence, and that the
presumptions of 20 C.F.R. §§ 718.304 - 718.306 were not applicable
to Angelilli’s claim. Therefore, the only basis upon which Angelilli
may establish that he suffers from pneumoconiosis is medical opinion
evidence pursuant to 20 C.F.R. § 718.202(a)(4) (2002).

  A miner is totally disabled due to pneumoconiosis if the disease

    is a substantially contributing cause of the miner’s totally
    disabling respiratory or pulmonary impairment. Pneumoco-
    niosis is a "substantially contributing cause" of the miner’s
    disability if it:

       (i) Has a material adverse effect on the miner’s respira-
    tory or pulmonary condition; or

      (ii) Materially worsens a totally disabling respiratory or
    pulmonary impairment which is caused by a disease or
    exposure unrelated to coal mine employment.

20 C.F.R. § 718.204(c)(1) (2002).

  Dr. Devabhaktuni examined Angelilli on January 22, 1991, and
April 1, 1997. He was deposed on September 3, 1997. In 1991, he
documented Angelilli’s smoking history of one pack per day from
1943 until 1972. He found Angelilli’s lungs clear on examination. He
4                 CONSOLIDATION COAL v. ANGELILLI
diagnosed Angelilli as suffering from hypertension and severe chronic
obstructive pulmonary disease (COPD), based upon the results of a
pulmonary function test and an exercise stress test. He attributed the
severe COPD to Angelilli’s cigarette smoking and occupational dust
exposure, but did not differentiate between the relative contributions
of these factors. The severe COPD caused Angelilli to be severely
impaired. At his deposition, Dr. Devabhaktuni stated that he had not
diagnosed pneumoconiosis in 1991.

   In 1997, Dr. Devabhaktuni found that Angelilli’s lungs exhibited
"left basilar rales and occasional ronchi [sic]." A pulmonary function
study again demonstrated a severe obstructive impairment that was
not responsive to bronchodilators. Dr. Devabhaktuni diagnosed coro-
nary artery disease and COPD. The COPD resulted from smoking and
occupational dust exposure and resulted in a severe pulmonary
impairment.

   Dr. Renn also examined Angelilli twice. On September 4, 1984,
Dr. Renn found Angelilli’s lungs clear except for "bibasilar inspira-
tory crackles that clear completely with coughing." Dr. Renn inter-
preted an x-ray as negative for pneumoconiosis, but a pulmonary
function test revealed a severe obstructive defect that did not improve
with bronchodilators. He concluded that Angelilli was totally disabled
from returning to his last coal mine employment as a result of a
"moderate-severe obstructive ventilatory defect secondary to chronic
bronchitis, hypertension, possible angina pectoris and exogenous obe-
sity." These conditions were not caused by pneumoconiosis, but the
chronic bronchitis resulted from Angelilli’s cigarette smoking history.

   Dr. Renn again examined Angelilli on August 18, 1997. He was
also desposed. He found Angelilli’s lungs clear on examination, and
again interpreted a chest x-ray as negative for pneumoconiosis. The
pulmonary function test again indicated a severe obstructive impair-
ment that did not significantly improve with bronchodilators.
Although Angelilli reported that he had stopped smoking in 1978, the
arterial blood gas test revealed a carboxyhemoglobin level that indi-
cated he was currently smoking a quarter to a half pack of cigarettes
per day. Dr. Renn also reviewed several medical records and test
reports that included Dr. Devabhaktuni’s report of examination on
April 21, 1997. Dr. Renn concluded that Angelilli did not have pneu-
                  CONSOLIDATION COAL v. ANGELILLI                   5
moconiosis, but suffered from chronic bronchitis, pulmonary emphy-
sema, and carboxyhemoglobinemia. Angelilli had a severe obstructive
ventilatory defect that was totally disabling, that was not caused by
nor contributed to by coal mine dust exposure. Angelilli’s chronic
bronchitis and emphysema were caused by his history of cigarette
smoking.

   Dr. Fino reviewed medical records, issued a written opinion, and
was also deposed. Dr. Fino concluded that Angelilli did not have
pneumoconiosis, but suffered from an obstructive ventilatory abnor-
mality that involved both the large and small airways. This defect was
caused by an asthmatic bronchitis condition that was caused by ciga-
rette smoking and was unrelated to his coal mine employment.
Angelilli was totally disabled, but would have been similarly disabled
if he had never entered a coal mine.

   The ALJ gave greatest weight to the opinion of Dr. Devabhaktuni,
and discredited the opinions of Doctors Renn and Fino. In his first
decision, the ALJ discredited Dr. Fino’s opinion regarding the exis-
tence of pneumoconiosis because he did not examine Angelilli, and
because Dr. Fino did not opine whether the asthmatic component of
Angelilli’s respiratory impairment could have been aggravated by
coal dust exposure. The ALJ discredited Dr. Renn’s opinion regarding
the existence of pneumoconiosis because Dr. Renn testified at his
deposition that coal dust exposure cannot aggravate chronic obstruc-
tive pulmonary disease, an opinion the ALJ found inconsistent with
the definition of legal pneumoconiosis. The ALJ discredited the opin-
ions of Doctors Fino and Renn regarding disability causation because
these doctors did not diagnose pneumoconiosis.

   The ALJ credited Dr. Devabhaktuni’s opinion that Angelilli’s dis-
abling COPD was contributed to by coal dust exposure as sufficient
to establish both the existence of pneumoconiosis and that Angelilli’s
respiratory disability was contributed to by pneumoconiosis. The ALJ
credited Dr. Devabhaktuni’s opinion because he had recently exam-
ined Angelilli and thoroughly explained his conclusions, he expressed
an opinion consistent with the definition of legal pneumoconiosis, and
he considered Angelilli’s smoking history. On the first appeal, the
BRB rejected the ALJ’s reasoning and weighing of the medical opin-
ions and remanded for reconsideration.
6                 CONSOLIDATION COAL v. ANGELILLI
   In his second decision, the ALJ again gave greater weight to the
opinion of Dr. Devabhaktuni. The ALJ initially noted that he believed
Angelilli’s testimony that he had stopped smoking in 1978, which
was corroborated by his wife’s testimony. This conclusion was then
cited to undermine Dr. Renn’s opinion because Dr. Renn did not
explain how he concluded that Angelilli’s respiratory impairment
resulted from smoking, rather than coal dust exposure, when exposure
to tobacco smoke ceased prior to the cessation of Angelilli’s exposure
to coal dust. The ALJ also found Dr. Fino’s opinion not well rea-
soned, based upon a statement in Dr. Fino’s deposition that indicated
that he was making a "dangerous leap" in applying research on work-
ing miners to this case involving a retired miner. The ALJ found Dr.
Devabhaktuni’s opinion well reasoned because, although he cited a
smoking history only half that found by the other physicians, he
explained that exposure to industrial irritants commonly caused the
same respiratory symptoms as tobacco smoking. On the second
appeal, the BRB affirmed the ALJ’s weighing of the medical opinion
evidence, but remanded for reconsideration of the evidence of the
existence of pneumoconiosis under Island Creek Coal Co. v. Comp-
ton, 211 F.3d 203 (4th Cir. 2000). After the ALJ again awarded bene-
fits, the BRB affirmed and Consolidation Coal appealed.

   Our review of the record convinces us that the ALJ erred in his
evaluation of the medical opinion evidence. The reports of Dr. Devab-
haktuni’s examinations of Angelilli were documented on Department
of Labor forms. These reports, contrary to the ALJ’s initial character-
ization, do not fully explain Dr. Devabhaktuni’s reasoning and con-
clusions, but rather merely document those conclusions.

  Further, we find that Dr. Devabhaktuni’s opinions were equivocal
and not well reasoned. In his deposition, Dr. Devabhaktuni acknowl-
edged several objective symptoms exhibited by Angelilli that were
not consistent with a respiratory impairment caused by coal dust
exposure. When Dr. Devabhaktuni was asked how he determined the
cause of Angelilli’s COPD, the following exchange occurred:

      Q Okay. The etiologies of those diseases you indicated
    what on the form?

      A Chronic obstructive pulmonary disease is due to
    smoking and occupational dust exposure.
                  CONSOLIDATION COAL v. ANGELILLI                    7
      Q How were you able to conclude that it was due to a
    combination of smoking and occupational dust exposure?

       A Well, because chronic obstructive lung disease or
    emphysema or chronic bronchitis is thought to be associated
    with smoking and also dust exposure, whether it be—
    whatever. Smoke and dust. And since I know that he worked
    in the mines, then, he has some dust exposure there.

      Q Not every individual who worked in the mines devel-
    ops a dust induced lung disease, correct?

       A Not necessarily.

       Q How was it you were able to determine that this gen-
    tleman’s exposure in the mines resulted in some part of his
    pulmonary disease?

      A He has pulmonary impairment and once you have
    impairment you look at what are the contributing factors.
    And the ones I could identify were those two.

      Q Can you tell us which of the two caused more of the
    impairment or are you able to apportion them in any fash-
    ion?

      A Usually obstructive lung disease is more due to
    smoking and—but some contribution from the dust expo-
    sure also.

   Later in his deposition, the doctor stated "[m]y impression was this
gentleman has severe obstructive lung disease which is usually related
to cigarette smoking. But, it could have been contributed to by the
dust exposure." During cross-examination by Angelilli’s counsel, Dr.
Devabhaktuni remained uncertain, stating "my impression was that
his chronic obstructive lung disease may have been some of it due to
contribution from the dust exposure," and "Mr. Angelilli is disabled.
He has severe impairment from a chronic obstructive lung disease
which may have been somewhat contributed to by the dust exposure."
8                 CONSOLIDATION COAL v. ANGELILLI
We conclude that, rather than merely expressing the uncertainties of
medical science, Dr. Devabhaktuni’s equivocal statements indicate a
lack of definitive reasoning that undermines the probative value of his
opinions. See United States Steel Mining Co. v. Director, Office of
Workers’ Compensation Programs, 187 F.3d 384, 389-90 (4th Cir.
1999).

   We also conclude that Dr. Devabhaktuni’s opinion was not well
reasoned. Contrary to the opinions of Doctors Renn and Fino, who
explained how the objective testing led them to conclude that Angelil-
li’s impairment resulted solely from his smoking history, Dr. Devab-
haktuni admitted an inability or failure to interpret the pulmonary
function test results beyond noting that they indicated small airways
involvement. Dr. Devabhaktuni did not have the benefit of consider-
ing other medical information and reports that were considered by
Doctors Renn and Fino, and admitted that he did not conduct testing
necessary to more specifically differentiate the cause of Angelilli’s
impairment. The objective testing, particularly the pulmonary func-
tion tests, also undermined Dr. Devabhaktuni’s opinion that Angelilli
suffered from a coal dust-induced lung disease, as those tests revealed
improvement in Angelilli’s lung function from 1984 to 1991, a result
contrary to the irreversible nature of pneumoconiosis. Finally, we
conclude that the ALJ erred in crediting Dr. Devabhaktuni’s opinion,
and that, even crediting the doctor’s opinion, it was insufficient to
establish that pneumoconiosis was "a substantially contributing cause
of the miner’s totally disabling respiratory or pulmonary impairment."
20 C.F.R. § 718.204(c)(1) (2002). Because we find that the ALJ erred
in crediting Dr. Devabhaktuni’s opinion, and his was the only medical
opinion evidence supporting the award of benefits, we need not
address Consolidation’s remaining arguments that the ALJ also erred
in discrediting the opinions of Doctors Renn and Fino.

   Although the ALJ provided lengthy explanations for his conclu-
sions, his reasoning was based upon factual inaccuracies that resulted
from an improper evaluation of the medical opinions such that "no
‘reasonable mind’ could have interpreted and credited the [medical
opinions] as the ALJ did." See Piney Mountain Coal Co. v. Mays, 176
F.3d 753, 764 (4th Cir. 1999). Moreover, because there remains no
evidence upon which to base a finding of entitlement to benefits, we
reverse the award of benefits. We dispense with oral argument
                  CONSOLIDATION COAL v. ANGELILLI                    9
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          REVERSED